United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 February 4, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41334
                          Summary Calendar


DONALD MOODY,

                                    Plaintiff-Appellant,

versus

JAIME BAKER, Major; U.P. COLE, Warden;
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION, in her official capacity;
GARY L. JOHNSON, Executive Director for the
Texas Department of Criminal Justice,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:03-CV-472
                       --------------------

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Donald Moody, Texas state prisoner # 677242, filed a pro se,

in forma pauperis (IFP) 42 U.S.C. § 1983 civil rights complaint

in the Eastern District of Texas.   Moody appeals the district

court’s order transferring the case to the Northern District of

Texas and denying his motion for leave to amend his complaint.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-41334
                                 -2-

     This court examines the basis of its jurisdiction on its own

motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1997).    A transfer order is not a final order that may be

appealed.    See Stelly v. Employers National Ins. Co., 431 F.2d

1251, 1253 (5th Cir. 1970).    Additionally, the denial of Moody’s

motion for leave to amend also is not a final, appealable order.

See Smith v. Liberty Mut. Ins. Co., 569 F.2d 325, 326 (5th Cir.

1978); McClune v. Shamah, 593 F.2d 482, 486 (3rd Cir. 1979).

This appeal is therefore DISMISSED for lack of jurisdiction.

     Moody has also filed a document entitled “motion supplement

re-submitted,” which we construe as a motion for leave to file

supplemental brief.    This pleading is incomprehensible, and Moody

offers no clear explanation of why it was filed or its intended

purpose.    Moody’s motion is therefore DENIED.

     APPEAL DISMISSED; MOTION DENIED.